ORDER
PER CURIAM.
AND NOW, to wit this 9th day of November, 1984, this cause is remanded to the Court of Common Pleas of Luzerne County for immediate compliance with Order entered by this Court on September 28, 1981, 495 Pa. 667, 435 A.2d 1215. .The September 28, 1981 order of this Court was not restricted to the evidence in the possession of trial counsel at the time of the renewed motion for change of venue, but rather all available evidence the trial counsel should have presented to support the motion.